Exhibit 10.21 PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT DATED First MI Last The Compensation and Development Committee (the “Committee”) of the Burlington Northern Santa Fe Corporation (the "Company") Board of Directors has awarded you (the “Employee”) a grant of performance-based Restricted Stock Units (“PRSUs”) as follows: Grant Date: Number of PRSUs: Vesting Date: Performance Criteria: As defined by the Compensation and Development Committee from time to time The PRSUs are Restricted Stock Units granted under and governed by the terms and conditions of the BNSF 1999 Stock Incentive Plan (the “Plan”) and the terms and conditions set forth below.The purpose of the Plan is to attract and retain key employees possessing outstanding ability, motivate executives to achieve the growth goals of BNSF by making a portion of their total compensation dependent on the accomplishment of these goals and to further the identity of the interests of the shareholders of BNSF and key employees of BNSF and its subsidiaries by increasing the opportunities for these employees to become shareholders. To accept this Award Agreement, you must click on the acceptance box at the end of this Agreement.Anything herein contained to the contrary notwithstanding, unless this Award Agreement is electronically accepted or executed by the Employee and delivered to the Secretary of BNSF on or before , the award described herein may be withdrawn and cancelled by the Company. By your acceptance of this Award Agreement: (1) you agree to abide by the terms and conditions of the Plan and this Award Agreement; and (2) you attest that you were a salaried employee of the Company or a Related Company on , with respect to the award made herein. The following terms and conditions shall apply to the award made by this Award Agreement: 1.
